Citation Nr: 1746225	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a Board hearing regarding the issues on appeal.  He withdrew his request in August 2015.  

In October 2015 and January 2017, the Board remanded this claim to obtain VA examinations.  The case has been reassigned to the undersigned.


FINDINGS OF FACT

1.  In July 2017, prior to promulgation of a decision in the matter, the Veteran indicated in writing that he wished to withdraw the appeal for service connection of a left knee disability.  

2.  At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a left hip disability.

3.  From October 15, 2010, the date of claim, until March 21, 2017, the Veteran's service-connected PTSD caused occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).

4.  From March 21, 2017, the Veteran's service-connected PTSD caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of the knee disability are met.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  From October 15, 2010 until March 21, 2017, the criteria have been met for a higher initial rating of 70 percent for service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  From March 21, 2017, the criteria have been met for a 30 percent rating for service-connected PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by letters in February 2011, January 2012, and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for a Left Knee Disability

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id. 

The Veteran submitted a VA Form 21-4138 in July 2017 indicating that he would like to withdraw his claim for a left knee injury/condition.  Accordingly, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, as the Board has no further jurisdiction to review appeals on this matter, it is dismissed.

Service Connection for Left Hip Disability

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, although the Veteran has stated that he has a left hip disability secondary to a left knee disability sustained in service, the Board finds that the Veteran does not have a current disability of the left hip.  

The Veteran underwent a VA examination for hip and thigh conditions in March 2017.  The examiner noted that there was no objective evidence to support a diagnosis of a claimed left hip condition at the time of the examination.  All ranges of motion for the left hip were normal with no pain noted on the exam.  The examiner did not find any objective evidence of localized tenderness, pain with weight bearing, or crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner opined that  that there were no findings of a left hip condition.  Because there is no diagnosed left hip condition, service connection cannot be granted.
Increased Rating for PTSD

Legal Criteria

PTSD is rated under the General Rating Formula for Mental Disorders. A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 
 
A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal). This may be due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment. This may be due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment (as opposed to occupational impairment), but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-5 contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.

Factual Background

The Veteran had an initial VA examination for PTSD in February 2013 where he was diagnosed with PTSD.  The Veteran was noted as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 62 was assessed.  The Veteran reported frequent conflicts with his wife of 45 years due to his tendency to become frustrated and angry easily.  He had a good relationship with his children and had some friends who he felt he was driving away due to his attitude.  

Following his military service, the Veteran received his Bachelor's degree in education and a Master's degree in counseling.  He retired after working for 20 years due to a heart attack but took on a new position for an additional 10 years before retiring again in 2009.  The Veteran reported being disciplined for getting into conflicts at his last position.  He reported not missing time from work due to his symptoms and never receiving counseling or medication treatment.  The Veteran's symptoms of PTSD were manifested by depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including a work like setting.  The VA examiner reported additional symptoms of low tolerance to frustration and quickness to anger.  The Veteran reported a tendency to isolate himself although occasionally seeing friends, and an increase in anxiety when out in public places. 
The Veteran had a VA examination for PTSD in March 2017.  The VA examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  At the examination, the Veteran stated that he had been married for 49 years with two adopted children and that he had a good relationship with his family.  He reported playing golf weekly with his friends.  The Veteran has been retired for 17 years and reported that he previously had a good relationship with his coworkers.  He reported not receiving any treatment or prescriptions for psychotropic medication for his mental health since his last VA examination in 2013.  He reported no marital counseling sessions since around 2010 but that he did have some irritability with his wife.  The Veteran's symptoms of PTSD were manifested by depressed mood and anxiety.  

On psychological examination, the Veteran appeared clean and casually dressed.  He was oriented to person, place, and time; had a normal gait and level of activity during the evaluation.  He exhibited no psychotic symptoms; appropriate eye contact; was alert; and a reliable historian.  The examiner noted his short-term memory appeared good and his long-term memory appeared intact.  The Veteran had good concentration, abstract thinking appeared intact, and he exhibited reasonable judgment.  He denied any recent history of suicidal thoughts or attempts.  The Veteran reported feeling anxious at the time of examination but the examiner reported that his mood was normal, calm, with mood-congruent affect.

The examiner provided a rationale, stating that the Veteran "continues to experience trauma related symptoms related to the established in-service stressors, for which PTSD was initially diagnosed.  However, some trauma-related symptoms have improved, and the Veteran's current symptoms no longer meet full criteria for PTSD.  Therefore, unspecified trauma and stressor related disorder is diagnosed to account for the remaining trauma symptoms."  See March 2013 VA PTSD examination.  The examiner also noted that his current symptoms mildly impair mental health functioning, periodically.  His social and occupational function were noted as not being significantly impaired by his symptoms.  The Veteran's attention, concentration, and memory were noted as impairing his ability to understand and follow instructions and retain instructions only to a mild extent.  
Analysis

October 15, 2010 through March 21, 2017

Based on a review of the record, the Board concludes that the Veteran meets the criteria for a higher evaluation of 70 percent (but not greater) for his PTSD, from October 15, 2010, the date of claim, until March 21, 2017, the date of the latest VA PTSD examination.

The Veteran's PTSD examination in February 2013 showed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, sleep impairment, low tolerance to frustration, and quickness to anger.  The Veteran also reported frequent conflicts with his wife, and a tendency to isolate himself.  

The examiner also found the Veteran to have deficiencies in understanding complex commands, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including a work like setting.

These are the type of symptoms that support a 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  The Board notes that there are no additional medical records for this period bedcause the Veteran did not seek treatment for his PTSD from a healthcare provider.  However, the Board finds there is adequate medical evidence of record to show that the Veteran suffered symptoms of PTSD mostly closely corresponding to a 70 percent rating from the period of October 15, 2010 through March 21, 2017.

From March 21, 2017

The Veteran's most recent examination for PTSD, on March 21, 2017, showed that his symptoms had improved and most closely approximate a 30 percent rating.

The VA examiner in March 2017, found the Veteran's symptoms no longer met the full criteria for PTSD.  The Veteran showed symptoms of depressed mood and anxiety.  He reported a healthy relationship with family and interactions with friends.  The VA examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

At no time during the appeal period has the Veteran's symptoms closely resembled total occupational and social impairment.  The Board finds that from the March 21, 2017 VA examination, the Veteran's PTSD is most nearly manifested by a 30 percent rating and no higher as his symptoms have improved over time.  


ORDER

The appeal seeking service connection for a left knee disability is dismissed.

Service connection for a left hip disability, claimed as secondary to a left knee disability, is denied.

An increased rating of 70 percent (but no higher) for PTSD is granted from October 15, 2010 until March 21, 2017, subject to the regulations governing payment of monetary awards.

A rating of 30 percent for PTSD is granted from March 21, 2017, subject to the regulations governing payment of monetary awards.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


